Case 3:13-cv-00013-KRG-KAP Document 47 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS ALLEN DAVIS, JR.,

Petitioner, :

Vv. :Case No. 3:13-cv-13-KRG-KAP
DANIEL BURNS, WARDEN, S.C.1.
FOREST,

Respondent

Order

Petitioner’s motion to re-open the judgment in this matter,
ECF no. 43, was referred to Magistrate Judge Keith A. Pesto in
accordance with the Magistrates Act, 28 U.S.C. § 636, and Local
Civil Rule 72. The Magistrate Judge filed a Report and
Recommendation on May 19, 2020, ECF no. 44, recommending that the
motion be granted and that the Court consider de novo any
objections filed by petitioner.

The parties were notified pursuant to 28 U.S.C. § 636(b) (1)
that they had fourteen days to file written objections to that
Report and Recommendation. No one filed objections in that time,
but petitioner filed objections at ECF no. 46 to the original
Report and Recommendation at ECF no. 34. The objections included
argument on an Alleyne claim that was not addressed in the Report
and Recommendation at ECF no. 34 because the petition did not
originally assert an Alleyne claim and the petition was never
amended to assert an Alleyne claim. Petitioner also filed a motion

for the appointment of counsel at ECF no. 45.
Case 3:13-cv-00013-KRG-KAP Document 47 Filed 06/08/20 Page 2 of 2

Upon consideration of the motion at ECF no. 43 and the Report
and Recommendation at ECF no. 44, the motion is granted and the
judgment in this case is vacated. The Clerk shall re-open the
case.

However, after de novo review of the record, including the
objections filed at ECF no. 46, I again deny the petition and again
deny a certificate of appealability. The Report and Recommendation
at ECF no. 34 is adopted in relevant part as the opinion of the
Court; the Alleyne claim is dismissed as untimely. The Clerk shall
mark this matter closed.

The motion for appointment of counsel, ECF no. 45, is denied
without prejudice to seeking appointment of counsel in the Court
of Appeals.

BY THE COURT:

    

Bids

ent

 

 

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
